DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1-15, these claims do not recite at least one functional step limitation and so therefore, the limitations have not effectively claimed what the invention is in order for the metes and bounds to be reasonably determined.
Claims 1 to 10 recites a method claim but the claims are actually describing an apparatus of which is a single virtual routing entity. The claim further describes the characteristics of the single virtual routing entity. The independent claim 1 and all of its dependent claim does not describe at least one functional step limitation and so therefore, the applicant have not effectively claimed what its invention is in order for the metes and bounds to be reasonably determined. The independent claims are full of 
Method claims and computer readable medium claims must be comprised of at least one functional limitation or the applicants haven’t effectively claimed what their invention is and the metes and bounds cannot be reasonably determined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-6, 8, 9, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chitalia (US 20200007405 A1) in view of Balay (US 20030223406 A1), further in view of Weng (US 7848337 B1), and further in view of Chu (US 20160218918 A1).
Regarding Claim 1 and 11

Chitalia teaches:

A method for operating a plurality of physical network elements as a single virtual routing entity (¶33 a first subset of a plurality of forwarding units (physical network elements) of network device 152 and a first one of virtual machines 148 operate as a first virtual routing node), 

wherein the single virtual routing entity is characterized in that: a) operation of each of said physical network elements is synchronized with operation of at least one other of the plurality of physical network elements to ensure that: i) their control and/or management and/or data planes match the requirements set for their operation, as part of the single virtual network element (¶10 ¶11 policy agent executing on the computing device, that a particular virtual machine of the plurality of virtual machines provides control plane functionality for one or more forwarding units of a network device, one or more forwarding units of the network device and the particular virtual machine form a single virtual routing node (virtual network element) that appears, to external network devices, as a single physical routing node in a network, ¶40 policy agents 205, 206 provide distributed mechanisms for collecting a wide variety of usage metrics as well as for local enforcement of policies installed by policy controller 201); 

(v) one or more statistics engine (¶40 policy agents 205, 206 provide distributed mechanisms for collecting a wide variety of usage metrics (statistics engine) as well as for local enforcement of policies installed by policy controller; and 

(iv) one or more configuration engine (¶175 configurations by policy agent 205 (configuration engine), monitor control plane usage metrics, including internal processor metrics relating to resources shared within the processor 240 of control plane server 160 (805)); 




ii) they utilize same tables for routing information and for forwarding information; 

and b) they share at least one member of a group that consists of: (i) one or more forwarding information base table (FIB); 

(ii) one or more routing information base table (RIB); 

(iii)one or more quality of service (QoS) queue; 

(iv) one or more configuration engine; 


(vi) one or more fault detection engine.

Balay teaches:

ii) they utilize same tables for routing information and for forwarding information (¶10 a plurality of Virtual Private Network (VPN) Routing and Protocol Modules (VRPs) residing on the VRF. The PE backbone includes a data plane, and the VRF is associated with a single customer site having a single (same) routing table (RIB) and forwarding table (FIB) (same table for routing and forwarding)); 

and b) they share at least one member of a group that consists of: (i) one or more forwarding information base table (FIB) (¶10 a single forwarding table (FIB); 

(ii) one or more routing information base table (RIB) (¶10 a single routing table (RIB); 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chitalia in light of Balay in order to provide methods and systems for a distributed provider edge, more specifically methods and systems are provided to distribute and integrate provider edge technology (Balay ¶2).






(iii)one or more quality of service (QoS) queue; 

(vi) one or more fault detection engine.

Weng teaches: 

(vi) one or more fault detection engine (col 3 lines 60-67 network 10 may be configured for virtual routing and forwarding (VRF) which is a technology that allows for multiple instances of a multiple routing table to co-exist within a single router at the same time, col 8 lines 40-55 fig. 6 for auto probing endpoints in a network, thereby to enable performance and fault management, implemented by any one of the endpoints, e.g. the provider edge routers).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chitalia-Balay in light of Weng in order to provide fault management by auto probing endpoints in a Multiprotocol Label Switching (MPLS) virtual private network (VPN) or Ethernet network (Weng Col 1 lines 5-10).

 
Chitalia-Balay-Weng does not teach:


(iii)one or more quality of service (QoS) queue; 

Chu teaches:

(iii)one or more quality of service (QoS) queue (¶18 The plurality of networking components may include, for example a plurality of physical routers 106a, 106b, 106c (referred to collectively as physical routers 106). The physical routers 106 include virtual routing forwarding (VRF) functionality that allows a single physical router to utilize multiple routing tables at the same time, which allows a single physical router to act as a plurality of individual, ¶33 policy rules defining traffic constraints between two EPGs, such as access control lists (ACLs) as quality of service (QoS)); 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chitalia-Balay-Weng in light of Chu in order to provide a plurality of networking (Chu ¶18).


Regarding Claim 2 and 12

Chitalia-Balay-Weng-Chu teaches:

The method of claim 1. 

Chitalia teaches:

The method of claim 1, wherein the single virtual routing entity further comprising a managing entity configured to interconnect physical network elements belonging to said virtual routing entity and to manage their respective operations (¶4 techniques for monitoring and performance management for computing environments, such as virtualization infrastructures deployed within data centers, ¶8 policy controller may simplify management of a virtual node which has functionality split between different physical devices, ¶40).

Regarding Claim 3

Chitalia teaches:

The method of claim 1, wherein each of the physical network elements is adapted to carry out software driven processes, wherein the software driven processes are executed in a software container associated with a respective physical network element, and the method further comprising synchronizing said software driven processes (¶49 Policy agents 205 may interact with a kernel operating one or more servers 160 to determine, extract, or receive control plane usage metrics associated with use of shared resources by one or more processes and/or virtual machines 148 executing at servers 160, ¶61 processes executing on any given server, and/or improve the operation network devices 152 (e.g., by improving operation of control plane servers (synchronizing said software driven processes at the control plane) 160)).




Regarding Claim 4

Chitalia-Balay-Weng-Chu teaches:

The method of claim 2. 

Chitalia teaches:

The method of claim 2, wherein resources associated with each of the plurality of physical network elements, are allocated as shared resources for routing or switching services (¶9 analyzing the performance data and generating an alarm when a policy is not satisfied, the policy controller and/or agents may enable the policy controller to alter the distribution of computing resources (e.g., increasing a number of virtual machines associated with a virtual node's control plane) to improve performance of the virtual node within a network device).

Regarding Claim 5

Chitalia-Balay-Weng-Chu teaches:

The method of claim 4. 

Chitalia teaches:

The method of claim 4, wherein the virtual routing entity is configured to maintain a dedicated forwarding plane on one or more of the shared packet processors and/or on one or more fabrics, of the physical network elements (¶30 Single-chassis network device 152 is a router having a single physical chassis, which may be logically associated with a control plane (routing plane) and data plane (forwarding plane)).

Regarding Claim 6

Chitalia-Balay-Weng-Chu teaches:

The method of claim 4. 





The method of claim 4, wherein the virtual routing entity is configured to maintain a dedicated management plane for all of the shared packet processors and/or all of the CPUs (¶59 dashboard 203 may output a graphical user interface that includes graphs or other data indicating resource utilization for a control plane of a network device 152, such as data indicative of the control plane usage metrics (e.g., a number of VMs executing the control plane, processor usage, memory usage, etc.)).

Regarding Claim 8
Chitalia-Balay-Weng-Chu teaches:

The method of claim 7. 

Chitalia teaches:

The method of claim 7, wherein said network cloud controller (NCC) is configured to present interfaces' status to entities that are not included within said single virtual routing entity (¶59 dashboard 203 may output a graphical user interface that includes graphs or other data indicating the status of the data plane of the network device 152, total resource utilization across all hosts or projects, so that administrator 128 may understand the resource utilization in context of the entire infrastructure).

Regarding Claim 9
Chitalia-Balay-Weng-Chu teaches:

The method of claim 2. 

Chitalia teaches:

The method of claim 2, further configured to enable dynamic addition or removal of one or more hardware network elements, to/from hardware network elements that are already associated with said single virtual routing entity (¶153 example, a composite policy may define a threshold memory usage for a VM providing the control plane for a subset of forwarding units (e.g., forwarding unit 56A) and a threshold quantity of OSPF routes. In such an example, the composite policy may define an action as removing some OSPF routes, policy may define an action as instantiating one or more additional VMs 148 and distributing the load across the additional VMs).


Regarding Claim 13
Chitalia-Balay-Weng-Chu teaches:

The non-transitory computer readable medium of claim 12. 

Chitalia teaches:

The non-transitory computer readable medium of claim 12, wherein said method further comprising a step of allocating shared resources derived from the plurality of physical network elements, to routing or switching services in accordance with network needs (¶9 analyzing the performance data and generating an alarm when a policy is not satisfied, the policy controller and/or agents may enable the policy controller to alter the distribution of computing resources (e.g., increasing a number of virtual machines associated with a virtual node's control plane) to improve performance of the virtual node within a network device).
.

Regarding Claim 14
Chitalia-Balay-Weng-Chu teaches:

The non-transitory computer readable medium of claim 13. 

Chitalia teaches:

The non-transitory computer readable medium of claim 13, wherein said method further comprises generating a dedicated forwarding plane at one or more of the shared packet processors and/or at one or more fabrics, of the physical network elements (¶30 Single-chassis network device 152 is a router having a single physical chassis, which may be logically associated with a control plane (routing plane) and data plane (forwarding plane)).




Regarding Claim 15
Chitalia-Balay-Weng-Chu teaches:

The non-transitory computer readable medium of claim 13. 

Chitalia teaches:

The non-transitory computer readable medium of claim 13, wherein said method further comprises generating a dedicated management plane for all of the shared packet processors and/or all of the CPUs associated with the plurality of physical network elements (¶59 dashboard 203 may output a graphical user interface that includes graphs or other data indicating resource utilization for a control plane of a network device 152, such as data indicative of the control plane usage metrics (e.g., a number of VMs executing the control plane, processor usage, memory usage, etc.)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chitalia-Balay-Weng-Chu as applied to claim 2 above, and further in view of Mattson (US 20160050125 A1).
Regarding Claim 7

Chitalia-Balay-Weng-Chu teaches:

The method of claim 2. 

Chitalia-Balay-Weng-Chu does not teach:

The method of claim 2, wherein said single virtual routing entity is configured to be managed by a network cloud controller (NCC) for managing the plurality of physical network elements by maintaining synchronization of routing data;

switching data and configuring each of the plurality of physical network elements in accordance with a software associated therewith.







The method of claim 2, wherein said single virtual routing entity is configured to be managed by a network cloud controller (NCC) for managing the plurality of physical network elements by maintaining synchronization of routing data (¶82 network-wide synchronous representations of network resources, network-wide synchronized data structure, ¶44 Controller 10 (network cloud controller) may provision services in multiple segments corresponding to various boundaries and/or layers of service provider network 2. For example, a virtual LAN (VLAN) or an L2/L3 circuit for a first service segment for a service used by any one or more of subscriber devices, 

switching data and configuring each of the plurality of physical network elements in accordance with a software associated therewith (¶44 subscriber devices 16 may be carried through the access network 6 infrastructure and mapped to a virtual routing and forwarding table (VRF table) or a virtual private LAN service (VPLS) instance at a PE router in a point of presence of core network 7 ¶34 The various networks of service provider network 2, i.e., core network 7, edge network 9, access network 6, and RAN 4 include network resources 5 configurable by controller 10 as part of provisioning services for use by customers/subscribers of the network 2.
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chitalia-Balay-Weng-Chu in light of Mattson in order for facilitating transaction integrity for parallelized servicing provisioning in a network (Mattson ¶6).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chitalia-Balay-Weng-Chu as applied to claim 2 above, and further in view of Chippa (US 20150381472 A1).

Regarding Claim 10

Chitalia-Balay-Weng-Chu does not teach:

The method of claim 2, wherein said single virtual routing entity further comprising a hardware abstraction layer (HAL) for allowing a use of at least two different types of hardware devices with said single virtual routing entity



The method of claim 2, wherein said single virtual routing entity further comprising a hardware abstraction layer (HAL) for allowing a use of at least two different types of hardware devices with said single virtual routing entity (¶32 one or more HAL (a hardware abstraction layer) agents, hiding the difference between different SDKs (software development kit) for different hardware chipsets (different types of hardware devices) that may be present on different switch units or line cards present within the system, ¶41 one or more switch units having a specific virtual routing and forwarding instance (VRF)).
 Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chitalia-Balay-Weng-Chu in light of Chippa in order for providing a forwarding plane support in a distributed system, providing the capability to distribute local state information for the forwarding plane to multiple switch units or line cards by utilizing a three-tiered software architecture (Chippa ¶11).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445